195 Church Street New Haven, CT06510 www.newalliancebank.com PRESS RELEASE Contact:Merrill B. Blanksteen Executive Vice President NewAlliance Bank 203 789 2639 NewAlliance Reports Third Quarter 2008 Earnings of $10.9 Million or $0.11 Per Share Results Highlight Continued Strong Capital, Liquidity and Asset Quality New Haven, Connecticut, October 28, 2008– NewAlliance Bancshares, Inc. (“NewAlliance” or the “Company”) (NYSE: NAL), the holding company for NewAlliance Bank today announced its financial results for the third quarter of 2008.For the quarter ended September 30, 2008, NewAlliance recorded net income of $10.9 million, or $0.11 per diluted share. This compares to net income of $11.8 million, or $0.12 per diluted share for the linked quarter. Peyton R.
